■ The opinion of the court was delivered by
Coleamer, J.
It was decided in the case of Weston vs. Coulston, (Wm. Bla.) that a sheriff could not serve a latitat in any case in which he was so far interested that he could not empannel a jury. It is obvious, from our whole statutes, that it was clearly intended that all writs should be served by indifferent, that is, disinterested persons. Where the sheriff is interested, the writ is to be directed to the bailiff, and where a deputation is permitted, it is required to be that of an indifferent person. The only remaining question is, was the officer, who served this writ, interested ? In the case of Holmes vs. Essex, it was holden, and we think correctly, chat every rated inhabitant of a town is interested in the event of the suits to which such town is a party, and that the sheriff cannot, by himself or deputy, serve a writ in a suit to which his town is a party. If the sheriff cannot serve a writ to which his town is a party, clearly his deputy cannot do more than the sheriff himself, and therefore cannot serve at the suit of his town. Writs must be served by disinterested officers, and to consider this service as the act of the sheriff only, and thus loose sight of the deputy, would involve the absurdity of permitting a deputy sheriff to serve writs in his own favor, or upon himself, by calling such service the act of the sheriff.
Judgment affirmed.